ACCEPTED
                                                                             06-17-00179-CR
                                                                   SIXTH COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                                          12/4/2017 11:55 AM
                                                                            DEBBIE AUTREY
                                                                                      CLERK




                                                             FILED IN
                                                      6th COURT OF APPEALS
              NO. 06-17-00179-CR                        TEXARKANA, TEXAS
                                                      12/4/2017 11:55:07 AM
                                                           DEBBIE AUTREY
                                                               Clerk
              IN THE
      SIXTH COURT OF APPEALS
      FOR THE STATE OF TEXAS
            CORY DON CROSBY
                              Appellant
                                V.
                STATE OF TEXAS
                               Appellee

 APPEAL FROM THE 52ND JUDICIAL DISTRICT COURT OF CORYELL COUNTY, TEXAS
                    TRIAL COURT CAUSE NUMBER 23730
            TRANSFERRED FROM THE TENTH COURT OF APPEALS


APPELLANT’S SECOND MOTION FOR EXTENSION OF
      TIME TO FILE APPELLANT’S BRIEF

                   LAW OFFICE OF STAN SCHWIEGER
                     600 Austin Avenue, Suite 12
                         Waco, Texas 76701
                            (254) 752-5678
                      (254) 752-7792—Facsimile
                        State Bar No. 17880500
                   E-mail: wacocrimatty@yahoo.com
               Cory Don Crosby, Appellant, moves for an extension of thirty days to file

Appellant’s Brief.

                                                                     I.

               Appellant was sentenced to twenty years in the Texas Department of Criminal

Justice, Institutional Division, for the offense of Injury to a Child with Intent to Cause

Bodily Injury.1 Sentencing took place on August 9, 2017.

                                   II.
              REQUIRED INFORMATION PURSUANT TO THE RULES OF
                          APPELLATE PROCEDURE

A.             The deadline for filing the brief:2 December 4, 2017.

B.             The length of the extension sought:3 Thirty (30) days.

C.             The facts relied upon to reasonably explain the need for the extension:4

               Appellant’s attorney is a sole practitioner engaged in the practice of criminal
               law. Counsel carries a heavy load of existing criminal trial and appellate work.

               During the pendency of this Petition, counsel has been set for two felony trials
               with allegations of Aggravated Sexual Assault of a Child and other sexual
               assaultive allegations and also Felon in Possession of a Weapon. Both cases
               are set for trial December 12, 2017. The former has been set to enter a plea of
               guilty; the latter is expected to proceed to trial.

               1
                              TEX. PENAL CODE ANN. § 22.02 (West 2014).
               2
                              TEX. R. APP. P. 10.5(b)(1)(A).
               3
                              Id. at (b)(1)(B).
               4
                              Id. at (b)(1)(C).

Appellant’s Second Motion to Extend Time to File Appellant’s Brief                          Page 1
               In addition, Appellant’s counsel prepared and filed a brief in the Tenth Court
               of Appeals on December 4, 2017 of which there were no continuances
               remaining. Further, counsel has had several plea, trial and sentencing and other
               criminally related matters. This includes the defense of motions to quash
               subponea’s related to the Twin Peak’s matter.5

               D.             Number of previous extensions granted:6 One.

                                                                     III.

               The additional time requested is not sought solely for delay, nor sought

frivolously, but will be of genuine assistance to Appellant’s attorney in preparing

Appellant’s brief.

               Appellant prays that the Court grant this Motion and extend the deadline for

filing Appellant’s brief to January 3, 2018, or that this Court grant such additional time

as is just and proper.




               5
               See Tommy Witherspoon, Judge Quashes DA Subpoena, Shuts down Hearing in Twin
Peaks Shootout Case, WACO TRIBUNE HERALD Nov. 20, 2017(available at https://tinyurl.com/yaol696r).
               6
                              Id. at (b)(1)(D).

Appellant’s Second Motion to Extend Time to File Appellant’s Brief                            Page 2
                                                                     Respectfully submitted,

                                                                     LAW OFFICE OF STAN SCHWIEGER


                                                                     /s/ Stan Schwieger
                                                                                               S    t   a      n
                                                                     Schwieger
                                                                     600 Austin Avenue, Suite 12
                                                                     Waco, Texas 76701
                                                                     (254) 752-5678
                                                                     (254) 752-7792—Facsimile
                                                                     State Bar No. 17880500
                                                                     ATTORNEY FOR APPELLANT

                                                           CERTIFICATE OF SERVICE

               A copy of this Motion was delivered by the electronic filing service of this
Court to Mr. Charles Karakashian, Coryell County District Attorney’s Office, at
ckarakashian@aol.com on December 4, 2017.



                                                                     /s/ Stan Schwieger
                                                                     Stan Schwieger




Appellant’s Second Motion to Extend Time to File Appellant’s Brief                                          Page 3